     Case 3:17-cr-00533-EMC Document 1187 Filed 09/09/20 Page 1 of 2



 1   ROBERT WAGGENER - SBN: 118450
     LAW OFFICE OF ROBERT WAGGENER
 2   214 Duboce Avenue
     San Francisco, California 94103
 3   Phone:         (415) 431-4500
     Fax:           (415) 255-8631
 4   E-Mail:        rwlaw@mindspring.com

 5   MARCIA ANN MORRISSEY- SBN: 66921
     LAW OFFICE OF MARCIA ANN MORRISSEY
 6   11400 W. Olympic Blvd., STE 1500
     LOS ANGELES, CA 90064
 7   Phone:      (310) 399-3259
     Fax:        (310) 392-9029
 8   E-Mail:     morrisseyma@aol.com

 9   Attorneys for Defendant RUSSELL OTT

10

11
                                 UNITED STATES DISTRICT COURT
12
                              NORTHERN DISTRICT OF CALIFORNIA
13

14
     UNITED STATES OF AMERICA                           No. CR-17-0533 EMC
15
                                   Plaintiff,           STIPULATION AND [PROPOSED]
16                                                      ORDER MODIFYING CONDITIONS OF
                    v.                                  RELEASE FOR DEFENDANT RUSSELL
17                                                      OTT
     RUSSELL TAYLOR OTT, et al
18
                                   Defendants.
19                                                  /

20

21          This Stipulation and Proposed Order is to allow Defendant Russell Ott to associate with

22   elderly Hells Angels members Charles “Chuck” Thompson and Ernie Begins. Mr. Ott has been

23   very close with both men for nearly 50 years, both are in their seventies, and both have serious

24   health problems. Because two co-Defendants, Damien Cesena and Brian Burke, already have

25   permission to associate with Mr. Thompson and Mr. Begins under certain circumstances (Dkt.

26   Nos. 990, 1062, 1086), and because of the living situation of Mr. Thompson, there are agreed

27   upon limitations on the ability of Defendant Ott to meet with Mr. Thompson and Mr. Begins.

28

     STIPULATION & [PROPOSED] ORDER
     MODIFYING CONDITIONS OF RELEASE
     Case 3:17-cr-00533-EMC Document 1187 Filed 09/09/20 Page 2 of 2



 1          IT IS HEREBY STIPULATED by and between the parties that the following

 2   modifications can be made to the conditions of release for defendant Russell Taylor Ott in the

 3   above entitled case.

 4          Defendant Russell Ott is allowed to associate with Charles “Chuck” Thompson and Ernie

 5   Begins. Mr. Ott can associate with Mr. Thompson and Mr. Begins at the same time, but is not

 6   allowed to associate with either man at the same time as Defendant Brian Burke or Defendant

 7   Damien Cesena. Mr. Ott’s association with Mr. Thompson and Mr. Begins is to be independent

 8   from Defendants Burke and Cesena.

 9          It is understood that Mr. Thompson is presently living at the Sonoma County Hells

10   Angels clubhouse at 516 Frazier Avenue in Santa Rosa. Defendant Ott is able to visit Mr.

11   Thompson at this clubhouse, but not when any other Hells Angels are also present.

12          Counsel Robert Waggener has verified that United States Pretrial Services Officer Josh

13   Libby has no objection to the proposed modifications of Mr. Ott’s release conditions and his

14   release bond.

15          All other conditions of release not inconsistent with this order shall remain in full force

16   and effect.

17

18   DATED: September 9, 2020                      /s/ Robert Waggener
                                                   ROBERT WAGGENER
19                                                 Attorney for Defendant Ott

20
     DATED: September 9, 2020                      /s/ Kevin Barry
21                                                 KEVIN BARRY
                                                   Assistant U.S. Attorney
22

23

24   IT IS SO ORDERED.

25

26
     DATED: _____________                          ______________________________
27                                                 SALLIE KIM
                                                   United States Magistrate Judge
28

     STIPULATION & [PROPOSED] ORDER
     MODIFYING CONDITIONS OF RELEASE                 -2-
